Case 1:19-md-02875-RBK-JS Document 393 Filed 03/09/20 Page 1 of 6 PageID: 6251

                                                  SETH A. GOLDBERG
                                              DIRECT DIAL: +1 215 979 1175
                                           E-MAIL: SAGoldberg@duanemorris.com


 VIA ECF                                                                                                 March 9, 2020

                  Re:       MDL No. 2875

 Dear Judge Kugler and Judge Schneider:

         We write to provide Defendants’ proposal regarding how this MDL should be “managed
 and tried, including Fed. R. Civ. P. 12(b), class certification and Daubert issues.” ECF 388.

        This MDL concerns three drugs, valsartan, losartan, and irbesartan, each with its own
 unique manufacturing process and regulatory profile. The allegations of nitrosamine impurities in
 each drug differ. Plaintiffs still have not filed master complaints as to irbesartan or losartan.

         Currently, as to valsartan, the MDL is comprised of approximately 260 personal injury,
 consumer class action, third-party payor class action, and medical monitoring claims. The
 plaintiffs in these actions have consolidated their claims into three Valsartan Master Complaints:
 personal injury, economic loss, and medical monitoring.

         As set forth in the schedule attached as Exhibit A, Defendants propose the following
 sequence of key pretrial events pursuant to Valsartan Master Complaints: (1) an omnibus Rule
 12(b) motion addressing the economic loss claims; (2) an omnibus class certification motion on
 behalf of all consumers; (3) an omnibus Daubert proceeding on the issue of general causation; (4)
 Rule 56 motions; and (5) a trial involving claims, classes, and Defendants, as narrowed by the Rule
 12, class certification, Daubert, and summary judgment rulings. This efficiency-enhancing
 proposal is grounded in decades of MDL management and Rule 23 experience.

          It is our understanding, based on the February 26 conference, that Plaintiffs will propose
 filing, in succession 60 to 90 days apart, at least four motions for class certification. Each motion
 would seek certification of a class of consumers who purchased valsartan containing API from one
 API manufacturer and all downstream Defendants, which Plaintiffs refer to as an “API pyramid.”
 Plaintiffs also propose successive Rule 12(b) motions in conjunction with each class certification
 motion. Should a class be certified, Plaintiffs propose a trial of the warranty claims asserted against
 that specific API pyramid. Plaintiffs’ proposal is novel and unmanageable. Indeed, we have found
 no other instance of successive class certification motions in the vast precedent under Rule 23.

 I.      Omnibus Rule 12(b) and Class Certification Motions Are Grounded in Decades of
         MDL and Class Action Precedent

         The underlying purpose of both MDLs and class actions is to facilitate the fair and efficient
 resolution of litigation. See Manual for Complex Litigation § 20.131. The central purpose of 28
 U.S.C. § 1407 is to “eliminate duplication in discovery, avoid conflicting rulings and schedules,
 reduce costs, and save time and effort of the parties….” Gelboim v. Bank of Am. Corp., 135 S. Ct.
 897, 903 (2015). “Indeed, one of the primary efficiencies” of MDLs is “the resolution on a
 common basis of certain dispositive issues that would either narrow or eliminate entirely the
 aggregate mass of asserted claims.” Douglas G. Smith, Resolution of Commons Questions in MDL

 D UANE M ORRIS LLP
 30 SOUTH 17TH STREET   PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000   FAX: +1 215 979 1020
Case 1:19-md-02875-RBK-JS Document 393 Filed 03/09/20 Page 2 of 6 PageID: 6252

 March 9, 2020
 Page 2

 Proceedings, 66 U. Kan. L. Rev. 219, 225 (2017).1 Combined, Rule 23 and § 1407 provide courts
 with powerful tools to drive related actions toward resolution. See Managing Related Proposed
 Class Actions in Multidistrict Litigation at 1,4,9.2

          For a variety of reasons, an omnibus Rule 12(b) motion, which would include any
 defendant-specific issues, followed by an omnibus class certification motion would enhance the
 efficiency of these proceedings. Rule 12(b) will narrow the class or sub-classes and claims that
 might be subject to certification under Rule 23. Then, class certification itself will likely further
 narrow the case, as a “class certification ruling may eliminate unnecessary pretrial practice and
 expense. Sometimes certifiability of a class is the key legal issue that will best advance the
 litigation.” Managing Related Proposed Class Actions in Multidistrict Litigation at 8. Through an
 omnibus motion, the transferee Court can satisfy the goals of Rule 23 and § 1407 by moving the
 entire case towards resolution.3

        A.       An Omnibus Rule 12(b) Motion Should Precede Class Certification

         While the Court has stayed all motions for the time being, precedent dictates that Rule
 12(b) motions should precede class certification. “Most courts agree, and Rule 23(c)(1)(A) reflects,
 that such precertification rulings on threshold dispositive motions are proper.” Manual for
 Complex Litigation § 21.133 at 253. This is because “[e]fficiency and economy are strong reasons
 for a court to resolve” preliminary legal issues. Id. In fact, the Manual for Complex Litigation
 recommends the Court “direct counsel to raise such challenges before filing motions to certify,”
 as “[e]arly resolution of these questions may avoid expense for the parties and burden for the court
 and may minimize use of the class action process….” Id. Even if not dispositive, rulings on the
 following Rule 12(b) questions, for example, should materially affect class certification briefing:
                Does the court have personal jurisdiction over each Defendant and each claim?
                Do plaintiffs who did not suffer any physical injury from taking valsartan have
                 standing?
                Do plaintiffs who pay the same co-pay for similar drugs have standing?
                Does the FDCA preempt the allegation that valsartan was “worthless”?
                Does the Drug Supply Chain Security Act preempt certain claims?
                Does the FDA’s primary jurisdiction preclude courts from deciding Plaintiffs’
                 adulteration, misbranding, bioequivalence, and/or “new drug” assertions?
                Does FDA-approved labeling preempt liability?
                Do innocent seller statutes preclude claims against downstream Defendants?
                Which states recognize warranty actions for pharmaceutical products?
                Did manufacturers warrant impurity-free valsartan?


 1
   A copy of this article is attached as Exhibit B.
 2
    Available at https://www.fjc.gov/content/331992/managing-related-proposed-class-actions-mu
 ltidistrict-litigation.
 3
   Furthermore, resolving preliminary legal issues and class certification is one of the transferee
 court’s most vital early tasks. Managing Multidistrict Litigation in Products Liability Cases: A
 Pocket Guide for Transferee Judges at 17, available at https://www.fjc.gov/content/managing-
 multidistrict-litigation-products-liability-cases-pocket-guide-transferee-judges-0.
Case 1:19-md-02875-RBK-JS Document 393 Filed 03/09/20 Page 3 of 6 PageID: 6253

 March 9, 2020
 Page 3

        B.       An Omnibus Class Certification Motion Should be Required

           It is widely accepted that motions for class certification in consolidated cases involving
 multiple defendants and claims should be asserted against all defendants in a single motion,
 typically based on allegations contained in a master complaint. See, e.g., Norwood v. Raytheon
 Co., 237 F.R.D. 581, 584-85 (W.D. Tex. 2006); Bentley v. Honeywell Inern., Inc., 223 F.R.D. 471,
 474-75 (S.D. Ohio 2004); In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 214 F.R.D. 614,
 615 (W.D. Wash. 2003); Mejdreck v. Lockformer Co., No. 01-6107, 2002 WL 1838141, at *1-2,
 10 (N.D. Ill. Aug. 12, 2002); In re Stucco Litig., 175 F.R.D. 210, 211 (E.D. N.C. 1997); In re
 Orthopedic Bone Screw Prod. Liab. Litig., No. 93-7074, 1995 WL 273597, at *1 (E.D. Pa. Feb.
 22, 1995). Indeed, “omnibus motions” are a “standard way in which…issues are resolved” in
 MDLs, see Smith, 66 U. Kan. L. Rev. at 229, and class certification in an MDL is no different.
 See, e.g., In re FCA US LLC Monostable Electronic Gearshift Litig., No. 16-2744, 2019 WL
 6696110, *4-12, *16 (E.D. Mich. 2019); In re Pharmaceutical Indus. Average Wholesale Price
 Litig., 230 F.R.D. 61, 65 n.1, 75-96 (D. Mass. 2005); In re Vioxx Prods. Liab. Litig., 239 F.R.D.
 450, 459 (E.D. La. 2006).

         As in virtually every other consolidated class action, the putative class representatives
 should be required to seek certification in an omnibus motion that proposes a class or subclasses
 based on the claims asserted in the Economic Loss Master Complaint and articulates a manageable
 plan for trial of those claims. See Grandalski v. Quest Diagnostics Inc., 767 F.3d 175, 183 (3d Cir.
 2014) (holding that plaintiffs bear burden of demonstrating a workable trial proposal for
 nationwide class); Chin v. Chrysler Corp., 182 F.R.D. 448, 459 (D.N.J. 1998) (“Plaintiffs… have
 the burden of designing a workable plan for trial…prior to class certification.”). The Economic
 Loss Master Complaint asserts class action claims on behalf of 24 putative class representatives
 and similarly situated consumers, all of whom allegedly comprise a nationwide class and/or
 subclasses for each of the 50 states, against fifty-plus Defendants at various levels of the supply
 chain. See ECF 121, ¶¶ 413–15. And the class action allegations in the Economic Loss Master
 Complaint raise questions that are applicable to all of the putative class members, regardless of
 which API manufacturer’s valsartan they claim to have ingested, that would determine whether
 any of them could be included in a certifiable class or sub-class, such as:

                When did the consumer take valsartan: before, during, or after the recall?
                Did the consumer receive, or could the consumer have received, a refund?
                Did the consumer ingest valsartan containing unsafe levels of nitrosamines?
                Would the consumer’s doctor have prescribed an alternative drug?
                Can Plaintiffs demonstrate a class-wide damages model?
         The consistency of the above opinions can be explained by simple rules of efficiency and
 judicial economy. An omnibus class certification motion provides flexibility for structuring
 different trial plans without sacrificing the preclusive benefits of a comprehensive certification
 decision. Any Defendant-specific issues related to certification could still be addressed in this
 context. Further, because the certification decision would bind all parties, rather than only one so-
 called “API pyramid,” summary judgment, Daubert rulings on scientific issues, and issue-specific
 trials would have similarly broad effects. But should certification be granted, Plaintiffs could still
 seek to sever a specific subclass or issue class for a discrete trial. An omnibus motion would thus
 increase efficiency while maximizing flexibility.
Case 1:19-md-02875-RBK-JS Document 393 Filed 03/09/20 Page 4 of 6 PageID: 6254

 March 9, 2020
 Page 4

        C.       Class Certification Must Occur Before any Liability Determination

         Federal courts have uniformly adopted the rule against one-way intervention, which
 precludes a liability determination on an individual plaintiff’s claims before a ruling on class
 certification under Rule 23(b)(3). See Am. Pipe & Const. Co. v. Utah, 414 U.S. 538, 547 (1974);
 London v. Wal-Mart Stores, Inc., 340 F.3d 1246, 1252–53 (11th Cir. 2003) (“Rule 23(c)(2)’s
 requirement that, in opt-out class actions, notice be given to all class members as soon as
 practicable was intended by Congress to prevent one-way intervention.”); Schwarzschild v. Tse, 69
 F.3d 293, 296 (9th Cir. 1995) (Rule 23 “clearly contemplates that the notice requirement will be
 met before the parties are aware of the district court’s judgment on the merits.”); Premier Elec.
 Const. Co. v. Nat’l Elec. Contractors Ass’n, Inc., 814 F.2d 358, 362 (7th Cir. 1987); Katz v. Carte
 Blanche Corp., 496 F.2d 747, 759 (3d Cir. 1974); Koehler v. USAA Ca. Ins. Co., No. 19-715, 2019
 WL 4447623, at *7 (E.D. Pa. Sept. 16, 2019); Northwestern Mut. Life Ins. Co. v. Valeant Pharm.
 Int’l Inc., No. 18-15286, 2019 WL 4278929, at *11–*12 (D.N.J. Sept. 10, 2019). As the Seventh
 Circuit explained:
                 The rule exists because it is unfair to allow members of a class to
                 benefit from a favorable judgment without subjecting themselves to
                 the binding effect of an unfavorable one. […] If an individual
                 plaintiff got an unfavorable ruling on the merits prior to class
                 certification, class members are incentivized to opt out of the
                 class…. Allowing class members to decide whether or not to be
                 bound by a judgment depending on whether it is favorable or
                 unfavorable is ‘strikingly unfair’ to the defendant.
 Costello v. BeavEx, Inc., 810 F.3d 1045, 1058 (7th Cir. 2016) (internal citation/quotation omitted).

 II.    Successive Class Certification Motions Would Be Unprecedented and Unmanageable
          The rigorous nature of class certification proceedings makes the use of multiple, successive
 motions unmanageable. The party seeking class certification must establish each element of Rule
 23 by a preponderance of the evidence, which will require extensive briefing and complicated
 Daubert issues. See In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 307, 316 (3d Cir.
 2008); see also Hohider v. United Parcel Serv., Inc., 574 F.3d 169, 197 (3d Cir. 2009) (explaining
 the “rigorous analysis” under Hydrogen). Courts’ “broad discretion to control proceedings” does
 “not soften the rule: a class may not be certified without a finding that each Rule 23 requirement
 is met.” Hydrogen, 552 F.3d at 310. The replication of this process four times will spin the
 litigation out of control.

        In addition, a decision to certify one “API pyramid” class would not bind the remaining
 pyramids. See In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prods. Liab. Litig., 134 F.3d
 133, 146 (3d Cir. 1998). Thus, the first certification decision would not lessen the burden of
 deciding subsequent Rule 23 motions as to the other API pyramids. Replicating these fact intensive
 questions over a series of motions invites classes with inconsistent factual determinations. This
 would further frustrate the efficient resolution of this MDL. In re Rhone-Poulenc Rorer, Inc., 51
 F.3d 1293, 1298 (7th Cir. 1995); see also Hydrogen, 552 F.3d at 310.

         Furthermore, staging four successive motions by 60 to 90 days (or more) would cause
 serious delay. Plaintiffs’ motions alone would take up to 270 days to file. This does not account
Case 1:19-md-02875-RBK-JS Document 393 Filed 03/09/20 Page 5 of 6 PageID: 6255

 March 9, 2020
 Page 5

 for Defendants’ responses, Plaintiffs’ replies, or Daubert hearings on damages modeling as to each
 separate motion, not to mention the four inevitable appeals. And should the Court grant
 certification for any of these motions, there would be the additional delay involved with drafting,
 approving, and mailing a class notice, and providing a sufficient opt-out period for any and classes
 certified, and before a trial as to any API pyramid may be conducted. Even simply finalizing four
 notices that comply with Rule 23(c)(2)(B) will be difficult. Many individuals have consumed API
 from multiple manufacturers; four separate notices tied to four API manufacturers will
 undoubtedly confuse consumers who may be members of multiple classes.

 III.   Plaintiffs’ Proposal Would Effectively Violate the Rule Against One-way Intervention
         Successive motions would present an impermissible, lose-lose proposition for Defendants.
 See, e.g., Katz, 496 F.2d at 762. Unless the Court decides all four class certification motions before
 hearing any substantive issue on the merits, later-briefing class members will “stand on the
 sidelines” and observe the outcome before their opt-out period. Nw. Mutual, 2019 WL 4278929,
 at *12; see also Premier Elec., 814 F.2d at 367. “If the first case proceeds well, the bystander[s]
 will take the benefit, and if not [they] will try again. The benefits of presenting common claims in
 a single forum will be lost.” Id. Even though rulings on one “API pyramid” would not bind later
 pyramids, plaintiffs would be able to evaluate how their claims will likely fare before having to
 “cast [their] lot[.]” Id. at 362. Defendants would enjoy no such benefit; they cannot simply opt out
 after a bad result. This is precisely the type of unfair situation that the rule against one-way
 intervention prevents.

 IV.    Early Daubert Proceedings on General Causation Would Streamline the Litigation

         In MDLs involving allegedly defective drugs, one “primary common issue[]” is causation.
 Smith, 66 U. Kan. L. Rev at 232. “Numerous courts” have used “Daubert proceedings in order to
 narrow or even resolve entirely complex multidistrict litigation.” Id.; see also id. at 232–44
 (collecting numerous example MDLs). That approach is warranted here, where the issue of general
 causation is applicable to all of the personal injury, economic loss, and medical monitoring claims
 asserted. Thus, deciding general causation issues could significantly streamline this litigation. For
 example, as in the Lipitor MDL, a Daubert decision could limit all three types of claims to
 valsartan above a specific dose or containing nitrosamines above a particular concentration. See
 id. at 237–39. Or like the Heparin MDL, Daubert rulings could narrow the claims to individuals
 without certain preconditions or other alternative causes. See id. at 233–36.

 V.     Summary Judgment and Trial

      The manuals, guides, articles, and cases cited herein dictate that the scope of a trial in this
 MDL should be based on the Rule 12, class certification, and Daubert rulings, as well as any
 summary judgment rulings pertaining to issues not resolved by earlier rulings.

                                                       Respectfully submitted,

                                                       /s/ Seth A. Goldberg

                                                       Seth A. Goldberg
Case 1:19-md-02875-RBK-JS Document 393 Filed 03/09/20 Page 6 of 6 PageID: 6256

 March 9, 2020
 Page 6



 cc:   Adam Slater, Esq. (via email, for distribution to Plaintiffs’ Counsel)
       Jessica Priselac, Esq. (via email, for distribution to Defendants’ Counsel)
       Sarah Johnston, Esq. (via email)
       Lori G. Cohen, Esq. (via email)
       Clem C. Trischler, Esq. (via email)
